DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to claim objection of claim 2; rejection of claims 17-18, 22 and 28 under 35 U.S.C. § 112(b) as indefinite; rejection of claims 2 and 7 under 35 U.S.C. § 112(d) as being of improper dependent form as set forth in the 5/26/2021 Non-Final Office Action, the claim amendments filed 8/24/2021 are sufficient to overcome the claim objection and claim rejections under 35 U.S.C. § 112(b) and § 112(d).  Therefore, claim objection of claim 2; rejection of claims 17-18, 22 and 28 under 35 U.S.C. § 112(b) as indefinite; rejection of claims 2 and 7 under 35 U.S.C. § 112(d) as being of improper dependent form as set forth in the 5/26/2021 Non-Final Office Action have been withdrawn.  However, upon further consideration, new grounds of rejection under 35 U.S.C. § 112(b) as indefinite and 35 U.S.C. § 112(d) as being of improper dependent form are set forth in this Office Action below.

Applicant's arguments filed 8/24/2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments directed to Yamamoto et al. (JP 2004-152493) (see Remarks filed 8/24/2021 on P9-11), said reference is no longer relied .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3, 5, 7-11, 17-18, 22, 28, 110 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a new limitation “said element in a zero valence state” which renders the claim indefinite because it is unclear which elements are comprised within Group 4A, 3A, or 5A element, said element in a zero valence state.  In the Remarks filed 8/24/2021 on P6, the applicants cite paragraph [0034] of the instant specification disclosing Group 3A, 4A, or 5A exists as a metal or metalloid and, based on this disclosure, assert that the metal or metalloid is a zero valence state.  However, the applicants are silent with regards to whether the Group 3A, 4A or 5A metal or metalloid present in alloys including Group 3A, 4A or 5A metal or metalloid are in a zero valence state (the same paragraph [0034] of the instant specification further discloses the Group 3A, 4A, or 5A metal can also be an alloy that includes one or more Group 3A, 4A, or 5A 
Claim 2 recites a new limitation “Group 4A element in a zero valence state” which renders the claim indefinite because it is unclear which elements are comprised within Group 4A element in a zero valence state.  In the Remarks filed 8/24/2021 on P6, the applicants cite paragraph [0034] of the instant specification disclosing Group 3A, 4A, or 5A exists as a metal or metalloid and, based on this disclosure, assert that the metal or metalloid is a zero valence state.  However, the applicants are silent with regards to whether the Group 3A, 4A or 5A metal or metalloid present in alloys including Group 3A, 4A or 5A metal or metalloid are in a zero valence state (the same paragraph [0034] of the instant specification further discloses the Group 3A, 4A, or 5A metal can also be an alloy that includes one or more Group 3A, 4A, or 5A metal or metalloid or one or more Group 3A, 4A, or 5A element with one or more transition metals followed by a list of alloys).  Since the valence state of metal or metalloid in an alloy is unclear, the new limitation “said element in a zero valence state” renders the claim indefinite (see also dependent claims 3, 7 which further recite an alloy).
Claim 3 recites the limitation “the cathode comprises tin, aluminum, indium, lead, zinc, antimony, cadmium, bronze, brass, tin-bismuth alloy, tin-antimony alloy, tin-copper alloy, tin-nickel alloy, gallium-copper alloy, gallium-indium-copper alloy, or tin-lead alloy”.  This limitation renders the claim indefinite because it is unclear whether the list 
Claim 7 recites the limitation “the cathode comprises an alloy of tin and antimony”.  This limitation renders the claim indefinite because it is unclear whether the alloy is a Group 4A, 3A, or 5A element in a zero valence state and/or the alloy is a further component in addition to the Group 4A, 3A, or 5A element in a zero valence state.
Further, dependent claims 2-3, 5, 7-11, 17-18, 22, 28, 110 are rendered indefinite due to their dependency on any of the indefinite claims above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3, 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites the limitation “the cathode comprises…bronze, brass, tin-bismuth alloy, tin-antimony alloy, tin-copper alloy, tin-nickel alloy, gallium-copper alloy, gallium-
Claim 7 recites the limitation “the cathode comprises an alloy of tin and antimony”.  This claim fails to further limit claim 1 reciting “the cathode comprising a Group 4A, 3A, or 5A element, said element in a zero valence state” since the alloy is not a Group 4A, 3A, or 5A element in a zero valence state.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8, 17, 28, 110 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su et al. (US 2018/0108909 A1).
Regarding claim 1, Su discloses a primary electrochemical cell (see Abstract) comprising:
an anode comprising Li (anode contains lithium [0046]);
a cathode comprising a Group 4A, 3A, or 5A element, said element in a zero valence state ([0051]);
a non-aqueous electrolyte (electrolyte comprising EC-DEC [0097]); and
a lithium-ion conductive and electrically insulating separator inserted between the anode and the cathode (separator [0097]);
wherein the electrochemical cell has a stable operating voltage of 0.3 V to 2.0 V (0.3 to 0.8 volts [0050]).
Regarding claim 2, Su discloses all of the claim limitations as set forth above.  Su further discloses the cathode comprises a Group 4A element in a zero valence state ([0051]).
Regarding claim 3, Su discloses all of the claim limitations as set forth above.  Su further discloses the cathode comprises tin, aluminum, indium, lead, zinc, antimony, cadmium, bronze, brass, tin-bismuth alloy, tin-antimony alloy, tin-copper alloy, tin-nickel alloy, gallium-copper alloy, gallium-indium-copper alloy, or tin-lead alloy (tin, antimony, indium, aluminum, zinc, an alloy thereof [0051]).
Regarding claim 5, Su discloses all of the claim limitations as set forth above.  Su further discloses the electrochemical cell has a stable operating voltage of 0.3 V to 1.5 V (0.3 to 0.8 volts [0050]).
Regarding claim 8, Su discloses all of the claim limitations as set forth above.  Su further discloses the lithium anode comprises lithium metal foil ([0046]).
Regarding claim 17, Su discloses all of the claim limitations as set forth above.  Su further discloses the Group 4A, 3A, or 5A element is in the form of a metal foil, wherein the metal foil is free of native surface oxide ([0051]).
Regarding claim 28, Su discloses all of the claim limitations as set forth above.  Su further discloses the non-aqueous electrolyte has a vapor pressure of less than 5 mm Hg at standard temperature and pressure (electrolyte comprising 1 M LiPF6 in 1:1 v/v EC-DEC [0097] which is substantially similar to electrolyte disclosed in paragraphs [0072], [0075]-[0076], [0089]-[0104] of the instant specification).
	Regarding claim 110, Su discloses all of the claim limitations as set forth above.  Su further discloses the electrochemical cell has a stable operating voltage of 0.3 V to 1.0 V (0.3 to 0.8 volts [0050]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2018/0108909 A1), as applied to claims 1-3, 5, 8, 17, 28, 110 above.
Regarding claim 7, Su discloses all of the claim limitations as set forth above.  Su further discloses the cathode comprises an alloy of tin and antimony, the antimony present in the alloy at 0.1 to 88 atomic percent (primary cathode active material selected from tin, antimony, alloy thereof [0051]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).

Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2018/0108909 A1), as applied to claims 1-3, 5, 8, 17, 28, 110 above, in view of Miyoshi et al. (US 2013/0337346).
Regarding claim 9, Su discloses all of the claim limitations as set forth above.  However, Su does not disclose the lithium anode is a lithium composite comprising lithium powder and a binder coated onto a copper foil substrate.
Miyoshi discloses a lithium primary battery ([0082]) comprising a negative electrode manufactured in a similar manner to the manufacture of the positive electrode including a binder and then applying the mixture to a current collector such as copper foil ([0103]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
 	The claim would have been obvious because a particular known anode for primary cells was recognized as part of the ordinary capabilities of one skilled in the art.  
 	The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Regarding claim 10, modified Su discloses all of the claim limitations as set forth above.  Miyoshi further discloses the binder is a polymer (a negative electrode manufactured in a similar manner to the manufacture of the positive electrode including a binder [0103], wherein the binder includes polymers listed in [0095]).
Regarding claim 11, modified Su discloses all of the claim limitations as set forth above.  Miyoshi further discloses the binder comprises polybutadiene-styrene, polyisobutylene, polyisoprene or ethylene-propylene diene (a negative electrode manufactured in a similar manner to the manufacture of the positive electrode including a binder [0103], wherein the binder includes SBR [0095]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        12/3/2021